DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
3.	Applicant's arguments with respect to the rejections of claims 1, 4-6, 9, 10, 12, 14, 17, and 21-28 have been considered but are moot in view of the new grounds of rejection.  

Response to Amendment
Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior Office action.


5.	Claims 1, 4-6, 9, 10, 12, 14, 17, and 21-27 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Thomas et al. (US Publication 2017/0118540, hereinafter Thomas) in view of Denoual et al. (US Publication 2015/0237166, hereinafter Denoual). 
Regarding claim 1, Thomas discloses an apparatus, comprising: 
	interface circuitry configured to receive signals specifying at least a reference visual track, a plurality of contributing visual tracks, and a metadata track, the metadata track including metadata that defines at least a region of interest (Thomas, fig’s 1-6), the metadata including: 
	a region of interest identifier identifying the region of interest, 
	a first identifier identifying the reference visual track that provides a reference visual view in which the region of interest is included, and
	a plurality of second identifiers in association with the region of interest identifier, the second identifier identifying the plurality of contributing visual tracks that provide contributing visual views, at least a portion of each contributing view being within the region of interest (Thomas,  fig’s 1-6, and 9, para’s 0068-0074, 0100-0111, client  device receives combined signals and data “metadata” including ROI manifest file and spatial manifest files “SMF” file, ROI stream identifier, ROI position info, a plurality of tile identifiers, source/reference stream identifier; para’s 0146-0148, a client device comprises a manifest cache for receiving one or more spatial manifest files (SMFs) “metadata” from a content provider; the SMF may define tile identifiers (URLs) of one or more HEVC-tiled streams and may comprise the tile position information comprising the position of the HEVC tiles and a data structure defining a ROI stream, i.e. “a plurality of second identifiers specifying a plurality of tiles associated with the ROI”; para’s 0035-0037, 0043, one or more ROI video stream identifiers are associated with one or more ROI video streams; para’s 0092-0103, metadata may associate a region of interest with multiple overlapping tiles, i.e., “a plurality of second identifiers identifying contributing visual tracks/tiles associated with a ROI as specified by ROI identifier”, that correspond to multiple HEVC-tiled streams), and
	the each of the plurality of contributing visual tracks including:
	the associated second identifier identifying the contributing visual track, and visual data corresponding to at least the portion of the associated contributing visual view (Thomas, fig’s 1-6, para’s 0146-0148, the SMF may define tile identifiers (URLs) of one or more HEVC-tiled streams and may comprise the tile position information comprising the position of the HEVC tiles  and a data structure defining a ROI stream, i.e. “a plurality of second identifier specifying tiles associated with the ROI”; see also para’s 0092-0103, metadata may associate a region of interest with multiple overlapping tiles, i.e., “a plurality of second identifiers identifying contributing visual tracks/tiles associated with a ROI as specified by ROI identifier”, that correspond to a HEVC-tiled stream); and
	processing circuitry configured to: 
	when the region of interest is selected in response to a user input, identify the plurality of contributing visual tracks for providing the visual data according to the metadata; and generate images for the region of interest based on the visual data retrieved from the plurality of contributing visual tracks  for playback by the apparatus (Thomas, fig. 9, para’s 0152-0155, triggered by user interaction, the user navigation function extracts the ROI position information from the ROI stream and start generating ROI coordinates wherein the first coordinates may correspond to the ROI coordinates of one or more frames of the ROI stream at the time instance of the user request or interaction. The ROI generator may start calculating ROI coordinates on the basis of the user navigation output and the ROI coordinates of the ROI stream. When the stream selector receives the calculated ROI coordinates from the ROI generator, it may use the tile position information in the SMF and the calculated ROI coordinates originating from the ROI generator in order to select a set of adjacent HEVC tiles that may be used for forming a sub-region within the full image region.  The video data associated with these HEVC tiles may then be requested on the basis of the SMF as describe above and streamed as a set of separate HEVC tile streams to the client device.  After reception of the HEVC tile streams, the stream processor may synchronize and mux the video data of the different HEVC tile streams before sending the video data to the HEVC decoder 924 for generating decoded image data of an image region that comprises the ROI.  The image region may be cropped by a cropper 926 on the basis of the ROI coordinates.  Thus the eventual ROI may be smaller than the image region that results from the decoding process.  The cropped images, each comprising the ROI, may be rendered on a display. It is well known in the art a device can perform both encoding and decoding of video content, and obviously can display/play back the decoded video content). 
	Thomas does not explicitly disclose but Denoual discloses wherein at least the plurality of contributing visual tracks and the metadata track are both in a same file (Denoual, para’s 0014-0023, the description file comprises URLs/identifiers of the tile streams, metadata indicating ROI, and URL/identifier of the full video).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Denoual’s features with Thomas’s invention for providing convenience for user to receive information and request video content of selected ROI’s.
 
	Regarding claim 4, Thomas-Denoual discloses the apparatus of claim 1, wherein the received signals specifies a second metadata track that defines at least a second region of interest by associating the second region of interest with at least one second identifier of the plurality of second identifiers; and the processing circuitry is configured to, according to the second metadata track when the second region of interest is selected in response to the user input, obtain second visual data of the second region of interest from the contributing visual track identified by the at least one second identifier (see Thomas, fig’s 1 and 2, para. 0073, metadata may associate with multiple ROI positions; para’s 0092-0103, metadata may associate a region of interest with multiple overlapping tiles, i.e., “at least one tile identifier of a plurality of tile identifiers identifying contributing visual track/tile associated with a ROI as specified by ROI identifier”; para’s 0037, 0191, user request for rendering a second region of interest).

Regarding claim 5, Thomas-Denoual discloses the apparatus of claim 1, wherein the interface circuitry is configured to receive the file, wherein the file includes includes the reference visual track in addition to the plurality of contributing visual tracks, and the metadata track (Denoual, para’s 0014-0023, the description file comprises URLs of the tile streams, metadata indicating ROI, and URL of the full video).
The motivation and obviousness arguments are the same as claim 1.
	
Regarding claim 6, Thomas-Denoual discloses the apparatus of claim 5, wherein: the interface circuitry is configured to obtain the plurality of second identifiers associated with the region of interest in a sample level portion or a sample entry level portion of the Thomas, Abstract, fig’s 3-7, 8A and 8B, para’s 0092-0103, 0137-0145 and 0202-0213, metadata track that associates HEVC-tiled streams, Identifier of ROI in a sample/index; Denoual, para’s 0014-0023, the description file comprises URLs of the tile streams, metadata indicating ROI, and URL of the full video).
The motivation and obviousness arguments are the same as claim 1.
Regarding claim 9, Thomas discloses an apparatus, comprising: 
processing circuitry configured to: 
form a reference visual track that provides a reference visual view, and a plurality of contributing visual tracks that provide a contributing visual view (Thomas, fig’s 1-5, para’s 0067-0103, a processing circuit for providing source stream for a wide field of view, HEVC tiled streams for tile image views that are parts of the wide field of view, and ROI stream; para’s 0092-0103, metadata may associate a region of interest with multiple overlapping tiles, i.e., “a plurality of second identifiers identifying contributing visual tracks”, that correspond to multiple HEVC-tiled streams); 
generate metadata track including metadata that defines at least a region of interest, the metadata including 
a region of interest identifier identifying the region of interest,
a first identifier identifying the reference visual tracks, the region of interest being included in the reference visual view, and
a plurality of second identifiers in association with the region of interest identifier, the second identifiers identifying the plurality of contributing visual tracks that provide corresponding contributing visual views, at least a portion of each contributing visual view being within the region of interest, and 

the associated second identifier identifying the contributing visual track, and
visual data corresponding to at least the portion of the associated contributing visual view (Thomas,  fig. 9, para’s 0146-0148, content provider may generate one or more spatial manifest files (SMFs) “metadata”; the SMF may define tile identifiers (URLs) of one or more HEVC-tiled streams and may comprise the tile position information comprising the position of the HEVC tiles and a data structure defining a ROI stream; para’s 0035-0037, 0043, one or more ROI video stream identifiers are associated with one or more ROI video streams, preferably at least of said one or more ROI video stream identifiers being associated with a dynamic indicator for indicating that the ROI position information changes in time); and 
	encapsulate the metadata with the reference visual track and the plurality of contributing visual tracks (Thomas, fig. 18, para’s 0208-0209, standard ISO/IEC 14496 part 12 provides a mechanism to include a timed metadata track within the ISO Base Media File Format ISOBMFF. The metadata track and the video track have to be synchronized so that samples of the ROI data track (a ROI coordinates) are mapped to samples of the video tracks, i.e., encapsulating video frames with ROI coordinates).
	Thomas does not explicitly disclose encapsulate the metadata with the reference visual track and the plurality of contributing visual tracks in a file; and memory circuitry configured to store the file containing the metadata track, the reference visual track, and the plurality of contributing visual tracks.
	Denoule discloses encapsulate the metadata with the reference visual track and the plurality of contributing visual tracks in a file; and memory circuitry configured to store containing the metadata track, the reference visual track, and the plurality of contributing visual tracks (Denoual, para’s 0014-0023, 0047-0064, encapsulating data and storing the description file that comprises URLs of the tile streams, metadata indicating ROI, and URL of the full video).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Denoual’s features with Thomas’s invention for providing convenience for user to receive information and request video content of selected ROI’s).

Regarding claim 10, Thomas-Denoual discloses the apparatus of claim 9, wherein the processing circuitry is configured to: 
receive a request for the visual data of the region of interest; identify the plurality of contributing visual tracks for providing the visual data based on the metadata in response to the request; and transmit, via interface circuitry, the visual data from the plurality of contributing visual tracks (Thomas, fig. 4, para’s 0092-0103, a processing circuit for requesting, on the basis of the tile information and the ROI position information extracted from the metadata, one or more HEVC-tiled streams that may be used to construct a sub-region that comprises the ROI. For example, as shown in fig. 2, the four HEVC tiles that overlaps a first ROI can be determined using the ROI coordinates; transmitting the HEVC tiled streams and the ROI stream for rendering images of the ROI; Denoual, para’s 0014-0023, 0047-0064, encapsulating data and storing the description file that comprises URLs of the tile streams, metadata indicating ROI, and URL of the full video).


Regarding claim 12, Thomas-Denoual discloses the apparatus of claim 9, wherein the processing circuitry is configured to: generate a second metadata track that defines a second region of interest by associating the second region of interest with at least one second identifier of the plurality of second identifiers (see Thomas, fig’s 1 and 2, para. 0073, metadata may associate with multiple ROI positions; para’s 0092-0103, metadata may associate a region of interest with multiple overlapping tiles, i.e., “at least one tile identifier of a plurality of tile identifiers identifying contributing visual track/tile associated with a ROI as specified by ROI identifier”). 

Regarding claim 14, Thomas-Denoual discloses the apparatus of claim 13, wherein the processing circuitry is configured to: form the metadata track that includes the plurality of second identifiers associated with the region of interest in a sample level portion or a sample entry level portion of the metadata track (Thomas, Abstract, fig’s 3-7, 8A, and 8B, para’s 0092-0103, 0137-0145 and 0202-0213, metadata track that associates  HEVC-tiled streams, Identifier of ROI in a sample/index; Denoual, para’s 0014-0023, 0047-0064, encapsulating data and storing the description file that comprises URLs of the tile streams, metadata indicating ROI, and URL of the full video). 
The motivation and obviousness arguments are the same as claim 13.

Regarding claim 17, this claim comprises limitations substantially the same as 

Regarding claims 21 and 22, these claims comprise limitations substantially the same as claims 5 and 6; therefore they are rejected for the same reasons set forth.

	Regarding claim 23, Thomas-Denoual discloses the apparatus of claim 1, wherein the contributing visual track further includes the region of interest identifier identifying the region of interest (Thomas, fig’s 1-6, and 9, para’s 0068-0074, 0100-0111, combined ROI stream with HEVC-tiled stream including ROI manifest file MF and spatial manifest file SMF provides a structure with ROI stream identifier, HEVC-tiled stream identifier and tile identifiers).

	Regarding claim 24, Thomas-Denoual discloses the apparatus of claim 9, wherein the contributing visual track further includes the region of interest identifier identifying the region of interest (Thomas, fig’s 1-6, and 9, para’s 0068-0074, 0100-0111, combined ROI stream with HEVC-tiled stream including ROI manifest file MF and spatial manifest file SMF provides a structure with ROI stream identifier, HEVC-tiled stream identifier and tile identifiers). 

	Regarding claim 25, this claim comprises limitations substantially the same as claim 23; therefore it is rejected for the same reasons set forth.

	Regarding claim 26, Thomas-Denoual discloses the apparatus of claim 1, wherein the processing circuitry is further configured to perform at least one of a stitching operation and a projection operation (Thomas, para’s 0012, 0075, stitching operation).

	Regarding claim 27, Thomas-Denoual discloses the apparatus of claim 26, wherein performing the stitching operation comprises stitching images from at least two of the plurality of contributing visual tracks to form stitched images, wherein each of the at least two contributing visual tracks comprise images acquired from an associated different camera, and the images from the at least two contributing visual tracks overlap at least partially (Thomas, para’s 0011, 0012, 0037, 0075, and 0097, stitching images from at least two overlapping tiles associated with images from two or more cameras).

6.	Claims 28 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Thomas-Denoual, as applied to claim 26 above, in view of Lee et al. (US Publication 2018/0061002, hereinafter Lee). 
Regarding claim 28, Thomas-Denoual discloses the apparatus of claim 26.
Thomas-Denoual does not explicitly disclose wherein performing the projection operation comprises projecting the stitched images to a two-dimensional (2D) plane to generate 2D images, wherein the stitched images comprise omnidirectional images.
	Lee discloses wherein performing the projection operation comprises projecting the stitched images to a two-dimensional (2D) plane to generate 2D images, wherein the stitched images comprise omnidirectional images (Lee, para’s 0093, 0767, projecting and stitching 360 degrees omnidirectional images to generate 2D images). 


Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645.  The examiner can normally be reached on 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOI H TRAN/           Primary Examiner, Art Unit 2484